Published Order Certifying Termination of Noncooperation SuspensionPursuant to Indiana Admission and Discipline Rule 23 (10.1)(c), this Court suspended Respondent from the practice of law in this State for failing to cooperate with the Indiana Supreme Court Disciplinary Commission concerning a grievance, No. 18-1055 , filed against Respondent. On July 13, 2018, the Executive Director of the Disciplinary Commission filed a "Certification of Compliance," stating that Respondent has now cooperated with its investigation.The Court therefore ORDERS that Respondent's suspension from the practice of law for failure to cooperate in this case be shown as terminated as of July 13, 2018. Respondent, however, is under another suspension order entered in Case No. 18S-MS-306, which remains in effect.